Case: 18-50131      Document: 00514797636         Page: 1    Date Filed: 01/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                      No. 18-50131                           Fifth Circuit

                                                                           FILED
                                                                     January 16, 2019
AUSTIN PROPERTY ASSOCIATES, L.L.L.P.,                                 Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellee

v.

HUNTINGTON BEACH 2, L.L.C.,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1080


Before WIENER, SOUTHWICK, and COSTA, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:*
       This is a landlord-tenant dispute involving commercial property in
Austin, Texas. The tenant, Huntington Beach 2, L.L.C., appeals from a final
judgment declaring that it breached the master lease agreement. The district
court’s judgment allowed the landlord, Austin Property Associates, L.L.L.P., to
exercise its rights and remedies under the lease, including terminating the
lease and thus ending the tenant’s right of possession.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50131     Document: 00514797636     Page: 2   Date Filed: 01/16/2019



                                  No. 18-50131
      We AFFIRM for the following reasons:
      1. The district court did not err in denying Huntington’s motions to
dismiss for lack of subject matter jurisdiction. Huntington argues that Austin
Property’s complaint does not satisfy the amount in controversy requirement
and therefore federal courts lack jurisdiction over this diversity action. See 28
U.S.C. § 1332(a). It is apparent, though, from the face of the complaint and
attached exhibits, specifically the master lease agreement, that “the value of
the right to be protected or the extent of the injury to be prevented” includes
well over $75,000 in lost rent alone. St. Paul Reinsurance Co. v. Greenberg,
134 F.3d 1250, 1253 (5th Cir. 1998) (quoting Leininger v. Leininger, 705 F.2d
727, 729 (5th Cir. 1983)).
      2. The district court did not plainly err in issuing a final judgment.
Huntington insists the district court erred in granting Austin Property relief
beyond the issues litigated in the parties’ cross motions for partial summary
judgment. These allegedly unlitigated issues are the ones serving as the basis
for the district court’s findings that Huntington was in default under the terms
of the master lease agreement, and that Austin Property could therefore
terminate both the master lease and Huntington’s right of possession to the
leased property. To the contrary, the parties’ motions for partial summary
judgment went directly to a dispositive issue: whether Huntington maintained
insurance that complied with article eleven of the master lease agreement.
The district court did not err, much less plainly err, in entering final judgment.
See United States v. Bolton, 908 F.3d 75, 88 (5th Cir. 2018).
      3. The district court did not abuse its discretion in refusing to allow
Huntington to amend its pleadings and file original counterclaims. “Rule 16(b)
governs amendment of pleadings after a scheduling order deadline has expired.
Only upon the movant’s demonstration of good cause to modify the scheduling
order will the more liberal standard of Rule 15(a) apply to the district court’s
                                        2
    Case: 18-50131    Document: 00514797636     Page: 3   Date Filed: 01/16/2019



                                 No. 18-50131
decision to grant or deny leave.” S&W Enters., L.L.C. v. SouthTrust Bank of
Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003). Factors relevant to show good
cause include “(1) the explanation for the failure to timely move for leave to
amend; (2) the importance of the amendment; (3) potential prejudice in
allowing the amendment; and (4) the availability of a continuance to cure such
prejudice.” Id. (brackets removed). Huntington has not demonstrated good
cause here, where its motion for leave to file came seven months after the
deadline for amended pleadings had passed, after it had filed its own motion
for summary judgment, nearly three months after the district court granted
partial summary judgment to Austin Property, and only after Huntington
retained new counsel and elected to reverse its positions with respect to
material facts and legal conclusions it had conceded for two years.
      4. The district court did not err in concluding that Austin Property had
standing. Huntington argues that Austin Property does not have standing to
bring this suit because it was not authorized to do business in Texas at the
time it filed its complaint.   This is not relevant to the issue of standing.
Huntington admitted in its first amended answer that Austin Property is the
successor-in-interest to the original lessor under the master lease agreement.
The three requirements for standing, which are injury-in-fact, causation, and
redressability, are satisfied. See Lujan v. Defenders of Wildlife, 504 U.S. 555,
560-61 (1992).
      AFFIRMED.




                                       3